Scott, J. The only question presented in this case relates to the affidavit prescribed by the 88 th sec. (Digest, p. 126,) oí the administration statute. During the lifetime of the intestate a judgment was recovered against him, in the circuit court of Johnson county, which, on appeal to this court, was affirmed. Pending this appeal, the intestate departed this life. After this affir-mance, but before a revivor, this judgment was allowed and classed in the probate court, and, on appeal to the circuit court, that allowance and classification was reversed. Afterwards the judgment was revived, in the Johnson circuit court, against the administrator, and, being certified down to the probate court, was classed in that court against the objection of the administrator, who moved for non-suit, urging the want of the affidavit prescribed by the statute. That classification, on appeal to the circuit court, was affirmed, and must be affirmed here. There was no necessity for an affidavit. The action was pending against the intestate on his appeal at the time of his death.' The revivor against the administrator, in the circuit court, allowed the claim, and the overruling of the appellant’s motion for non-suit, and subsequent classification in the probate court, were proper. Digest, 126, sec. 86. Finding no error in the judgment of the circuit court, it must be affirmed with costs.